720 So. 2d 1150 (1998)
Dwann GREEN, Appellant,
v.
STATE of Florida, Appellee.
No. 97-4025.
District Court of Appeal of Florida, Fourth District.
November 18, 1998.
Richard L. Jorandby, Public Defender, and Joseph R. Chloupek, Assistant Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Jeanine M. Germanowicz, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We reverse appellant Dwann Green's convictions for possession of cocaine and resisting arrest without violence.
On cross-examination, Green admitted that he had been convicted of two prior felonies, "two counts" in a case that Green testified was on appeal. Over objection, the prosecutor elicited that one of these convictions was for attempted murder. Before Green was questioned, the prosecution and defense stipulated that he had two prior convictions for the purpose of impeachment. Green's statement that the convictions were on appeal did not open the door to further inquiry. See Banks v. State, 655 So. 2d 1224 (Fla. 4th DCA 1995); Payne v. State, 426 So. 2d 1296 (Fla. 2d DCA 1983). Even had Green not admitted that he had two prior convictions, the only proper method of impeachment *1151 would have been to introduce certified records of the convictions. See Kyle v. State, 650 So. 2d 127 (Fla. 4th DCA 1995); Peterson v. State, 645 So. 2d 10, 12 (Fla. 4th DCA 1994). Under the facts of this case, we find this error to be prejudicial. See § 924.051(4), Fla. Stat. (1997).
As to the other points raised on appeal, we find no error.
REVERSED AND REMANDED.
DELL, SHAHOOD and GROSS, JJ., concur.